Citation Nr: 0922782	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to June 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In June 2006, the RO increased the Veteran's initial rating 
for PTSD from 30 to 50 percent, effective the effective date 
of service connection.  This did not satisfy the Veteran's 
appeal for a higher initial rating.

The issue of entitlement to a TDIU is addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

At all times during the period in question, the impairment 
from the Veteran's PTSD has more closely approximated 
occupational and social impairment with reduced reliability 
and productivity than occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating in excess of 50 
percent for PTSD.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in January 2005 and March 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claim based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his PTSD claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.





Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The report of a private psychiatric examination of the 
Veteran in December 2004 indicates a diagnosis of chronic, 
severe PTSD, and a Global Assessment of Functioning (GAF) 
score of 33.  It was noted that the Veteran reported chronic 
and severe PTSD symptoms including frequent intrusive 
thoughts, nightmares, flashbacks, and distress at exposure to 
triggers which reminded him of past trauma.  He also reported 
avoidance of conversations about past service, anhedonia, 
estrangement and detachment from others, as well as 
restricted affect, severe sleep disturbance, irritability, 
anger outbursts, concentration and memory problems, 
hypervigilance, and exaggerated startle response.  The 
Veteran furthermore reported that his sleep was disturbed 
every night, that he preferred to spend quiet time at home 
and avoided crowds, that he was so hypervigilant that he was 
unable to tolerate people standing behind him, that he was 
having severe and worsening memory problems, and that he was 
easily startled by loud noises.  It was also noted that the 
Veteran endorsed numerous depressive symptoms, including 
depressed mood, decreased energy, thoughts of death, and 
crying spells.  He endorsed panic attacks, including 
palpitations, sweating, and shaking, which occurred as often 
as twice per week.  The Veteran also endorsed some auditory 
and visual illusions or hallucinations, including noises in 
the home such as footsteps or doors opening and closing, and 
shadows or movement in his peripheral vision.

On mental status examination, the Veteran was cooperative and 
had normal dress, normal speech, anxious and depressed mood, 
restricted affect, and linear thought process.  He had no 
current hallucinations or delusions noted during the 
interview, and no current active suicidal or homicidal 
ideation, and judgment and insight were fair.  It was noted 
that medication treatment options were discussed, that the 
Veteran planned to follow up with a primary care physician, 
and that he was encouraged to call or return to the 
psychiatric clinic.  It was also noted that because of the 
Veteran's PTSD, he was severely compromised in his ability to 
sustain social relationships, severely compromised in his 
ability to sustain work relationships, and that the examiner 
therefore considered him permanently and totally disabled and 
unemployable.

The Veteran was afforded a VA examination in April 2005.  On 
examination, the Veteran reported that his sleep was 
interrupted with nightmares one to two times a week, and that 
he had intrusive thoughts.  He stated that he was anxious, 
easily startled, hypervigilant, and uncomfortable in crowds, 
and did not watch anything on television related to combat.  
It was noted that there were no suicide attempts, no panic 
attacks, no assaultive behavior, and no inpatient treatment.  
It was also noted that the Veteran had received psychiatric 
outpatient treatment on one occasion, and planned to do so 
again.  It was also noted that the Veteran had done air 
condition work until he retired in 1987, that he had married 
once and was widowed, and that he had two daughters to whom 
he was close.  The Veteran reported doing his own cooking and 
cleaning with help from his daughter, and having limited 
social relationships and not a lot of recreational and 
leisure pursuits.

On mental status evaluation, the Veteran was alert, 
cooperative, causally and neatly dressed, and polite.  He 
answered all questions and volunteered information.  There 
were no loose associations or flight of ideas, and no bizarre 
motor movements or tics.  Mood was a bit tense, but 
cooperative and friendly.  Affect was appropriate.  He stated 
that he had nightmares and intrusive thoughts, but no 
homicidal or suicidal ideation or intent, no impairment of 
thought process or communications.  There were no delusions, 
hallucinations or ideas of reference or suspiciousness.  He 
was oriented times three.  His remote and recent memory, 
insight, judgment, and intellectual capacity appeared to be 
adequate.  It was noted that the Veteran reported feeling 
less interested in social activities and detached and 
isolated from others.  He had sleep disturbance, and was 
anxious, hypervigilant and easily startled, and these 
problems interfered with social activities and caused 
distress.  The Veteran was given a GAF score of 53.  It was 
noted that he had moderate impairment of psychosocial 
functioning.  

The Veteran was afforded another VA examination in December 
2005.  At the time of examination, the Veteran was casually 
dressed with good grooming and personal hygiene.  He was 
alert and cooperative.  Motor activity was very slow, and he 
ambulated with a cane.  Eye contact was normal.  Some tremors 
in both hands and some head tremors were noted, he indicated 
that he got physically nervous in certain situations.  Mood 
was dysthymic with constricted affect, and behavior was 
appropriative.  The Veteran stated that he continued to live 
alone, but that he had friends and neighbors who came and 
checked on him on a daily basis.  He also stated that he went 
places with neighbors and friends, but sat in the car when 
they went somewhere because he did not want to be around a 
crowd.

On mental status examination, he was alert and well-oriented, 
with no disruption in speech, thought, or communication 
process.  He reported some memory problems to the extent that 
he was leaving the stove on, but that he had put reminders up 
and that they were working well for him; it was noted that 
such memory problems were most likely not secondary to the 
PTSD.  The Veteran reported having nightmares two to three 
times per month, avoiding crowds, and being easily startled.  
He stated that he got along well with everyone who was coming 
to help him.  No psychotic symptoms were reported.  He 
reported generalized anxiety of a more physical type, where 
he got very nervous and shaky, and he denied suicidal or 
homicidal ideation.  It was noted that he had a good support 
system, with friends and family who came to check in on him.  
It was noted that he described no overall changes in symptoms 
since April 2005.  Regarding his functional impairment and 
ability to maintain employment, he was avoiding crowds, 
having nightmares two to three times per month and sleep 
problems on a nightly basis, and was easily startled.  His 
functional impairment was considered mild to moderate.  The 
Veteran was given a GAF score of 53.

A May 2006 private treatment record indicates treatment for 
PTSD.  The Veteran at the time reported that he experienced 
nightmares two to three times per week, flashbacks one to two 
times per month, panic attacks two to three times per month, 
and startling, but no hypervigilance or intrusive thoughts.  
He also reported that he socialized with friends rarely, and 
had memory problems.  The Veteran reported that he was often 
depressed, that he sometimes experienced sadness or fear out 
of the blue, low energy or interest level, agitation, anger, 
mood swings, worry, racing or jumping thoughts, or crying 
spells.  He reported that he never experienced anger about of 
the blue, feeling angry, feeling helpless or hopeless, or 
feeling suicidal.  He reported that 2 to 5 times per week he 
heard cars driving up or footsteps or noises in the house.  
It was noted that the Veteran was prescribed medication.

Analysis

After reviewing the record, the Board finds that the 
Veteran's PTSD does not more closely approximate the criteria 
for a 70 percent disability rating under DC 9411 than those 
for a 50 percent disability rating.  The evidence of record 
reflects symptomatology of a lesser severity than that 
contemplated in the criteria for a 70 percent rating under DC 
9411, and that the impairment from the PTSD more nearly 
approximates the  reduced reliability and productivity 
contemplated by a 50 percent rating than the deficiencies in 
most areas required for a higher rating.

Initially, the Board notes that the December 2004 private 
psychiatric examination report is inconsistent with the April 
2005 and December 2005 VA examination reports.  The December 
2004 report indicates a diagnosis of "severe" PTSD, with 
"severe PTSD symptoms," and a GAF score of 33.  The April 
2005 and December 2005 VA examination reports indicate, 
"moderate impairment of psychosocial functioning," and 
"mild to moderate" functional impairment respectively, with 
GAF scores of 53.  However, for the following reasons, the 
Board finds the VA examination reports to be more probative 
than the December 2004 private psychiatric report.

The record does not reflect "severe" PTSD symptomatology.  
The Veteran was noted to have had "severe" PTSD on the 
December 2004 private examination, reporting symptoms such as 
anger outbursts, concentration and severe memory problems, 
being so hypervigilant that he was unable to tolerate people 
standing behind him, thoughts of death, crying spells, panic 
attacks occurring as often as twice per week, including 
palpitations, sweating, and shaking, and some auditory and 
visual illusions or hallucinations, including noises in the 
home such as footsteps or doors opening and closing, and 
shadows or movement in his peripheral vision.  Also, in May 
2006, he reported that 2 to 5 times per week he heard cars 
driving up or footsteps or noises in the house.

However, severe psychiatric symptomatology has never been 
noted on any objective mental status examination.  Even on 
the December 2004 private examination, while anxious and 
depressed mood and restricted affect were noted, the Veteran 
was cooperative, had normal dress and speech, and linear 
thought process, and judgment and insight were fair.  There 
were no hallucinations or delusions noted during the 
interview, and no current active suicidal or homicidal 
ideation.  The Veteran's symptomatology has never been 
observed on medical examination to be of the nature or 
severity of the symptomatology contemplated in the criteria 
for a 70 percent rating under DC 9411.

Also, the evidence supports the April and December 2005 VA 
examination findings of more "moderate" functional 
impairment.  While it was noted on the December 2004 private 
examination that the Veteran's PTSD severely compromised his 
ability to sustain social and work relationships, and that 
the examiner therefore considered him permanently and totally 
disabled and unemployable, this assessment conflicts with the 
rest of the evidence of record.  On the April and December 
2005 VA examinations, it was noted that the Veteran had done 
air condition work until he retired in 1987, that he had 
married once and was widowed, and that he had two daughters 
to whom he was close.  It was also noted that, while the 
Veteran reported avoiding crowds and feeling less interested 
in social activities and detached and isolated from others, 
he had a good support system, with friends and family who 
came to check in on him, and social interaction with family, 
neighbors, and friends.

The Board also finds the April 2005 and December 2005 VA 
examination reports more probative given the lack of 
treatment sought by the Veteran for his psychiatric condition 
following the December 2004 private examination.  On the 
Veteran's private psychiatric examination in December 2004, 
it was noted that medication treatment options were 
discussed, and that the Veteran planned to follow up with a 
primary care physician, and was encouraged to call or return 
to the psychiatric clinic.  However, the Veteran did not 
receive any additional psychiatric treatment until May 2006, 
at which time he was prescribed medication; the May 2006 
treatment note is the only other instance of psychiatric 
treatment noted in the record.

The Board also finds the GAF scores of 53 on his VA 
examinations in 2005 to reflect more accurately the Veteran's 
social and occupational functioning than the GAF score of 33 
on his December 2004 private examination.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130; see also the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  There 
is no indication of symptomatology approximating impairment 
in reality testing or communication such as illogical, 
obscure, or irrelevant speech, or major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  The Board again notes that the Veteran had done air 
condition work until he retired in 1987, that he had two 
daughters to whom he was close, and that he was noted to have 
a good support system, with friends, family, and neighbors 
with whom he interacted.  

In sum, the impairment from the Veteran's PTSD more closely 
approximates occupational and social impairment with reduced 
reliability and productivity, than occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  Thus, 
a disability rating in excess of 50 percent for PTSD is not 
warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has any 
disability warranted a rating in excess of 50 percent.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).





ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.


REMAND

The Veteran has two service-connected disabilities, with PTSD 
rated 50 percent disabling, and internal derangement of the 
left knee rated 20 percent disabling.  His combined 
disability rating is 60 percent.  Thus, he does not meet the 
schedular criteria for consideration of a TDIU.  See 38 
C.F.R. § 4.16(a) (2008).  However, where these percentage 
requirements are not met, entitlement to the benefits on an 
extra-schedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b).

On a December 2005 VA examination of the knees, the Veteran 
was diagnosed as having internal derangement of the left 
knee, and the examiner opined that the Veteran's left knee 
impairment would impact physical, but not sedentary, 
employment.  As discussed above, the Veteran's PTSD 
approximates occupational and social impairment, with reduced 
reliability and productivity.  However, there is no 
examination report that addresses the question of whether the 
Veteran's combined physical and psychiatric service-connected 
disabilities render the Veteran unable to secure and follow a 
substantially gainful occupation.  Thus, the issue of 
entitlement to a TDIU will be remanded for a VA examination 
addressing this question.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination to determine whether he is 
unable to secure and follow a 
substantially gainful occupation by 
reason of his service-connected 
disabilities.  The examiner should 
provide an opinion concerning the 
impact of the Veteran's service-
connected PTSD and internal derangement 
of the left knee on his ability to 
work, including whether such 
disabilities are alone sufficient to 
render the Veteran unable to obtain and 
maintain any form of substantially 
gainful employment consistent with his 
education and occupational background.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal, 
including whether referral to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and 
Pension Service for consideration of 
the assignment of a TDIU pursuant to 
the provisions of 38 C.F.R. § 4.16(b) 
is warranted.  

4.	If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


